Case 20-10394-amc    Doc 19   Filed 03/03/20 Entered 03/03/20 15:57:51   Desc Main
                              Document     Page 1 of 6


                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:Nikka Tamar May                    :   CHAPTER 13
      xxx-xx-8613                        :   NO. 20-10394-AMC
      5225 W. Clarkson Avenue            :
      Philadelphia PA 19144              :   HEARING DATE: 3/31/2020
                                         :   TIME: 11:00 A.M.
                                         :   LOCATION: COURT ROOM No. 4
                                         :   United States Bankruptcy Ct.
                    Debtor               :   900 Market St., 2nd Floor
                                         :   Philadelphia, PA 19107

                    MOTION OF CARMEL DEVELOPMENT LLC
             FOR AN ORDER GRANTING RELIEF FROM AUTOMATIC
            STAY PURSUANT TO 11 U.S.C. §362 WITH RESPECT
           TO THE PROPERTY SITUATE AT 5225 WEST CLARKSON
                  AVENUE, PHILADELPHIA, PENNSYLVANIA

      AND NOW comes the movant, Carmel Development LLC, a

Pennsylvania limited liability company, by and through it’s

counsel, Michael W. Gallagher, Esquire, and does pray this

Honorable Court enter an Order granting relief from the automatic

stay pursuant to 11 U.S.C. §362(d)(1) with respect to property

situated at 5225 W. Clarkson Avenue, Philadelphia PA 19144, and

in support thereof does say and aver as follows:

INTRODUCTION

      1. The movant is Carmel Development LLC, a Pennsylvania

limited liability company. Movant is the owner of the premises at

5225 West Clarkson Avenue, Philadelphia, Pennsylvania. Said

property is residential real estate.

      2. The debtor, Nikka Tamar May, is the tenant at the

premises at 5225 West Clarkson Avenue pursuant to a residential

lease with the movant dated March 24, 2019. A copy of that lease
Case 20-10394-amc   Doc 19   Filed 03/03/20 Entered 03/03/20 15:57:51   Desc Main
                             Document     Page 2 of 6


is attached hereto and marked as Exhibit “A”.

      3. The movant seeks relief from the automatic stay in

order to go forward with an eviction of the debtor from the

residential real estate at         foreclosure of real estate at 5225 W.

Clarkson Avenue, Philadelphia PA 19144.

STATEMENT OF FACTS

      4. The debtor filed the current Chapter 13 case on January

21, 2020.

      5. Prior to that date, the movant had filed an action in

eviction, requesting both a money judgment against the debtor and

possession of the residential real estate at 5225 W. Clarkson

Avenue for violation of the lease agreement. A copy of the

Complaint, indexed to docket no. LT-19-07-10-4662, filed July 10,

2019, is attached hereto and marked as Exhibit “B”.

      6. On or about August 13, 2019 the parties did come to a

Judgment by Agreement granting possession to the movant effective

as of that date and a monetary judgment, such judgment for

possession to be stayed upon the performance by the debtor of the

conditions set forth in the agreement, specifically that the

debtor pay her future rent by the 5th of each month, and that she

pay an additional $650.00 by the 20th day of each month for five

months and $474.99 on the sixth month.

      7. Said agreement was filed with the Municipal Court of

Philadelphia and made a judgment of that court. As a part of said

judgment, the movant would be granted possession of the premises
Case 20-10394-amc   Doc 19   Filed 03/03/20 Entered 03/03/20 15:57:51   Desc Main
                             Document     Page 3 of 6


if the debtor failed to make payment or violated any other term

of the lease. A copy of the Judgment by Agreement is attached

hereto and marked as Exhibit “C”.

      8. The debtor violated the terms of the agreement. An

Affidavit of Breach of Agreement was filed with the Municipal

Court on or about January 2, 2020. A copy of the Affidavit is

attached hereto and marked as exhibit “D”. The debtor did file an

Answer to the Affidavit, forcing the scheduling of a hearing

before the Municipal Court.

      9. The hearing before the Municipal Court was scheduled for

January 24, 2020; it was stayed by the filing of the debtor’s

Petition on January 21st.

      10. The debtor has failed to make any further rental

payments on the premises but still remains there. The debtor’s

total pre-petition and post-petition arrears total $9,818.09, of

which $1,481.39 are post-petition charges. A ledger showing

charges to date is attached hereto and marked as Exhibit “E”.

      11. Movant believes and therefore avers that the execution

and entry of the Judgment by Agreement, separately or together

with the execution and filing of the Affidavit of Breach of

Agreement fulfill the requirements for an “eviction judgment” as

used in paragraph 10 of form B101 (official form 101), mandating

that same be reported to the Court on the initial bankruptcy

petition.

      12. Said information was not reported in the debtor’s
Case 20-10394-amc   Doc 19   Filed 03/03/20 Entered 03/03/20 15:57:51   Desc Main
                             Document     Page 4 of 6


petition.

      13. 11 U.S.C. §362(b)(22) states, in relevant part:

      (b) The filing of a petition under section 301, 302, or
      303 of this title, or of an application under section
      5(a)(3) of the Securities Investor Protection Act of
      1970, does not operate as a stay—...

      (22) subject to subsection (l), under subsection
      (a)(3), of the continuation of any eviction, unlawful
      detainer action, or similar proceeding by a lessor
      against a debtor involving residential property in
      which the debtor resides as a tenant under a lease or
      rental agreement and with respect to which the lessor
      has obtained before the date of the filing of the
      bankruptcy petition, a judgment for possession of such
      property against the debtor;
      (Emphasis added).

      14. As stated above, movant had previously acquired a

judgment for possession, albeit one stayed by agreement of the

parties pending the good performance by the debtor, which did not

occur. Therefore, it is the contention of the movant that the

automatic stay does not apply pursuant to 11 U.S.C. §362(b)(22).

Further, since the debtor did not indicate on her bankruptcy

petition that there was a judgment in eviction against her, the

provisions of 11 U.S.C. §362(l) do not apply.

      15. The failure of the debtor to tender monthly payments

consistent with the terms of the lease and the Judgment by

Agreement result in a lack of adequate protection.

      16. The failure of the debtor to tender monthly payments

consistent with the terms of the lease and the Judgment by

Agreement have caused and continue to cause a hardship upon the

movant.
Case 20-10394-amc   Doc 19   Filed 03/03/20 Entered 03/03/20 15:57:51   Desc Main
                             Document     Page 5 of 6


      17. The movant has adequate cause to have the automatic stay

terminated so as to permit the movant to complete the physical

eviction on the debtor from the premises.

      18. Movant specifically requests permission from the

Honorable Court to communicate with the debtor to the extent

necessary to comply with applicable nonbankruptcy law.

      19. Due to debtor's continuing failure to tender

post-petition rental payments and the resulting and ever

increasing lack of adequate protection that said failure

presents, sufficient grounds exist for waiver of Rule

4001(a)(3), and movant should be allowed to immediately

enforce and implement the Order granting relief from the

automatic stay.

      20. In the alternative, should the Court find that the

automatic stay does not exist due to the failure of the debtor to

properly abide by the requirements of 11 U.S.C. §362(b)(22) and

362(l), the movant has adequate cause for the Court to issue a

comfort order, informing the state court that no automatic stay

is in place in this matter.

      WHEREFORE, the movant prays this Honorable Court enter

an Order;

      Modifying the automatic stay under 11 U.S.C. §362 with

respect to the property at 5225 W. Clarkson Avenue, Philadelphia

PA 19144 as to allow the movant to go forward with a physical

eviction of the debtor from that property pursuant to the laws of
Case 20-10394-amc   Doc 19   Filed 03/03/20 Entered 03/03/20 15:57:51   Desc Main
                             Document     Page 6 of 6


the Commonwealth of Pennsylvania, including but not limited to

holding such hearing or hearings before the Municipal Court as

that Court may require; and

      That movant be given permission from the Honorable

Court to communicate with the debtor to the extent necessary to

comply with applicable nonbankruptcy law; and

      That Rule 4001(a)(3) be waived, and that the movant be

permitted to immediately enforce and implement the Order

granting relief from the automatic stay; and

      Granting any other relief that the Honorable Court

deems equitable and just.

      IN THE ALTERNATIVE, should the Honorable Court find that

there is no automatic stay in the present case as to the

residential real estate due to the failure of the debtor to

comply with the terms of 11 U.S.C. §362, the movant prays this

Honorable Court enter a comfort order stating that the automatic

stay does not apply.



                                           Respectfully submitted,


                                           /s/ Michael W. Gallagher
                                           Michael W. Gallagher, Esquire
                                           401 West Johnson Highway
                                           Suite 4
                                           East Norriton, PA 19401
                                           (484)679-1488
                                           (610)365-7919 Fax
                                           Attorney for Movant
